Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       11-APR-2022
                                                       12:13 PM
                                                       Dkt. 17 ODMR


                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAII,
                 Respondent/Plaintiff-Appellee,

                               vs.

                       SAMSON K. KEANAAINA,
                 Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CR. NO. 3CPC-XX-XXXXXXX)

                              ORDER
             (By: Recktenwald, C.J., Nakayama, J.,
   and Circuit Judge Crabtree, assigned by reason of vacancy,
   and McKenna, J., dissenting, with whom Wilson, J., joins)

         Upon consideration of Petitioner’s motion for

reconsideration of the opinion filed March 22, 2022, and the

record herein,

         IT IS HEREBY ORDERED that the motion is denied.

         DATED: Honolulu, Hawaiʻi, April 11, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Jeffrey P. Crabtree